Title: Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton to George Washington, [15 December 1778]
From: Harrison, Robert Hanson,Hamilton, Alexander
To: Washington, George


[Middlebrook, New Jersey, December 15, 1778]
Report of Lieutenant Colonels, Robert Hanson Harrison & Alexander Hamilton Commissioners &ca. To His Excellency General Washington—
We, the Commissioners appointed by your Excellency for the purposes specified in the powers to us given on the 30th of November last—Beg leave to Report—
That in pursuance of your instructions, we repaired to Amboy on Monday the 7th instant at 11 oClock; where we continued till friday evening the 11th before we were met by the Commissioners on the part of His Excellency Sir Henry Clinton, who had been detained ’till that time by impediments of weather.
That the next day we had an interview with them on the business of our commission; in which they immediately objected to our powers, as not extending to the purposes they had in view—declared the object of our meeting had been misunderstood, and after a short conversation, put an end to the conference.
That their intention, as communicated to us, was that the exchange of each of their officers should necessarily involve the exchange of certain number of their privates also; and consequently that the whole of our officers, prisoners in their hands, should be exchanged for a part only of the Officers of the Convention troops, with the proportion of private men to discharge the balance in their favour; whereas the line of conduct proscribed to us, both by the resolution of Congress and your Excellency’s powers founded thereon, was, “that Officers of equal rank should be first exchanged, after which if it should be necessary, an equivalent of inferior for superior Officers; and if agreeably to that equivalent all the Officers of the Enemy should be exchanged, and a balance of Prisoners remain in their hands, then an equivalent of privates was to be settled, according to the customary proportion or such proportion as might be agreed on.”
That the British Commissioners in the course of the conference having urged certain inconveniences, which in their opinion would result from the separation of all the officers of the Convention troops from the men, by a general exchange, in order effectually to obviate that objection, we thought ourselves authorised by our instructions to make them an offer, which we accordingly made, to exchange whatever part of the Convention Officers, they might think proper, for an equal number of our Officers in their possession of equal rank, as far as the relative state of numbers would permit. This proposal, however, they totally declined.
That after the interview, We received a Letter from the British Commissioners containing reasons, which they had before assigned verbally, for their refusal to conduct the negotiation on the terms proposed in our instructions; a copy of which letter and of our answer, we beg leave to subjoin for your Excellency’s perusal.…
This put an end to the business of our meeting and we have taken the earliest opportunity to return to Camp and report our proceedings to Your Excellency; which we hope will meet with your approbation.

Rob: H: Harrison
Alexr Hamilton
Camp Decr 15th 1778


